 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LINUS EKENE,                                       Case No. 2:20-cv-01255-KJM-JDP (PC)
12                       Plaintiff,                      ORDER DIRECTING DEFENDANTS TO
                                                         FILE A RESPONSE TO PLAINTIFF’S
13              v.                                       MOTION FOR A PRELIMINARY
                                                         INJUNCTION
14    E. BROUSSARD, et al.
                                                         ECF No. 35
15                       Defendants.
16

17          Plaintiff previously filed a motion for a temporary restraining order and a preliminary

18   injunction. ECF No. 20. On March 31, 2021, the court denied that motion. ECF No. 31. On

19   April 7, 2021, plaintiff filed a document styled as “New Exhibits and Information to Support

20   Plaintiff’s Preliminary Injunction,” ECF No. 35, which the court has construed as a second

21   motion for a preliminary injunction, see ECF No. 37.1 Defendants have not filed a response to

22   that motion, presumably because plaintiff did not style the filing as a motion. They will now be

23   ordered to do so.

24

25

26          1
               Plaintiff also filed a separate motion for reconsideration of the order denying his first
27   motion for injunctive relief. ECF No. 36. Plaintiff’s motion for reconsideration was denied
     because it addressed the same issues raised in his April 7 motion for a preliminary injunction.
28   ECF No. 37.
                                                         1
 1            Accordingly, it is hereby ORDERED that:

 2            1. Defendants shall file an opposition or statement of non-opposition to plaintiff’s April

 3   7, 2021 motion for a preliminary injunction, ECF No. 35, by no later than May 27, 2021.

 4            2. Plaintiff may file a reply to defendants’ opposition, if any, on or before June 3, 2021.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      May 6, 2021
 8                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
